Case 1:20-cv-00298-DKW-KJM Document 29 Filed 12/08/20 Page 1 of 8             PageID #: 390




                    IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF HAWAI‘I


   CALVIN CHRISTOPHER GRIFFIN,                   Case No. 20-cv-00298-DKW-KJM

                Plaintiff,                       ORDER GRANTING
                                                 DEFENDANT’S MOTION TO
                                                 DISMISS
         v.

   STATE OF HAWAI‘I,

                Defendant.


        Plaintiff Calvin Christopher Griffin filed his original complaint on July 2,

  2020. On September 28, 2020, in response to a motion to dismiss, this Court

  dismissed that complaint with leave to amend. After Griffin filed a First

  Amended Complaint (“FAC”) on October 13, 2020, the State of Hawai‘i (“State”)

  again moved to dismiss the claims against it. As discussed below, because Griffin

  fails to establish standing and the issues raised in the FAC are moot, the State’s

  motion to dismiss is GRANTED, and the case is DISMISSED.

                              RELEVANT BACKGROUND

        Griffin’s FAC, like his original complaint, alleges that he is an aspiring

  politician upset with Hawai‘i’s plans for mail-in and in-person voting for the 2020

  primary and general elections. Dkt. No. 23 at 4–5. He requests only injunctive

  relief: (1) requiring the United States Postal Service to verify voters received their
Case 1:20-cv-00298-DKW-KJM Document 29 Filed 12/08/20 Page 2 of 8                        PageID #: 391




  mail-in ballots; (2) requiring the State to increase in-person voting sites for election

  day; (3) imposing “enhanced protocols” to assist individuals with disabilities to

  vote; and (4) ordering the State to comply with particular ballot collection

  procedures. Id. at 5. Griffin bring his claims under Section 1983 of Title 42 of

  the United States Code as well as “H.R. 3295-4 Section II (G)” and “H.R. 3295-4

  Section II (H).”1

         On October 27, 2020, the State (the only named Defendant) filed a motion to

  dismiss all claims in the complaint, arguing the FAC fails to state a claim upon

  which relief may be granted and, even if it did, this Court lacks subject matter

  jurisdiction because either Griffin lacks standing or his claims are moot. Dkt. No.

  25. Griffin filed no opposition to the State’s motion. This Order follows.

                                  STANDARD OF REVIEW

  I.     Motion to Dismiss Under Rule 12(b)(1)

         Rule 12(b)(1) allows a party to move the Court to dismiss an action when it

  “lack[s] subject-matter jurisdiction.” Fed. R. Civ. P. 12(b)(1). Subject-matter

  jurisdiction is “the courts’ statutory or constitutional power to adjudicate the case.”


  1
   As the State points out, Dkt. No. 25-1 at 6, the latter two provisions appear to reference the Help
  America Vote Act (“HAVA”), codified at 52 U.S.C. §§ 20901–21145, but this assumption is not
  entirely clear from the face of the complaint. Not only is it unclear what violation of HAVA
  Griffin is claiming, but the Court finds no private right of action in HAVA. See, e.g., Bellitto v.
  Snipes, 935 F.3d 1192, 1202 (11th Cir. 2019) (explaining the only enforcement mechanisms in
  HAVA are “(1) a civil action brought by the Attorney General, and (2) a state-based
  administrative complaint procedure”) (citing 52 U.S.C. §§ 21111-21112); see also Alexander v.
  Sandoval, 532 U.S. 275, 286 (2001) (“private rights of action to enforce federal law must be
  created by Congress”) (citation omitted).
                                                   2
Case 1:20-cv-00298-DKW-KJM Document 29 Filed 12/08/20 Page 3 of 8                PageID #: 392




  Steel Co. v. Citizens for Better Environment, 523 U.S. 83, 89 (1998). Relevant to

  the present suit, the Court has subject matter jurisdiction over “all civil actions

  arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C.

  § 1331. Not only must the suit arise under the laws of the United States, but it

  must also present a live “case” or “controversy” to be justiciable in federal court.

  See U.S. CONST. art. III § 2; see also Dep’t of Commerce v. New York, 139 S. Ct.

  2551, 2565 (2019) (“Article III of the Constitution limits federal courts to deciding

  ‘Cases’ and ‘Controversies.’”). “If the court determines at any time that it lacks

  subject-matter jurisdiction, the court must dismiss the action. Fed. R. Civ. P.

  12(h)(3); see also Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 954 (9th

  Cir. 2011).

  II.   Pro Se Status

        The Court liberally construes a pro se litigant’s filings. See Erickson v.

  Pardus, 551 U.S. 89, 94 (2007) (citing Estelle v. Gamble, 429 U.S. 97, 106

  (1976)). “Unless it is absolutely clear that no amendment can cure the defect . . . a

  pro se litigant is entitled to notice of the complaint’s deficiencies and an

  opportunity to amend prior to dismissal of the action.” Lucas v. Dep’t of Corr., 66

  F.3d 245, 248 (9th Cir. 1995); see also Crowley v. Bannister, 734 F.3d 967, 977–

  78 (9th Cir. 2013). However, the Court cannot act as counsel for a pro se litigant,

  such as by supplying the essential elements of a claim, Pliler v. Ford, 542 U.S.


                                             3
Case 1:20-cv-00298-DKW-KJM Document 29 Filed 12/08/20 Page 4 of 8              PageID #: 393




  225, 231 (2004); Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 268 (9th

  Cir. 1982), and may deny leave to amend where amendment would be futile, see,

  e.g., Leadsinger, Inc. v. BMG Music Pub., 512 F.3d 522, 532 (9th Cir. 2008).

                                      DISCUSSION

        Griffin fails to articulate a cognizable, particularized injury—that is, an

  injury unique to him—that is either actual or imminent and that can be redressed

  by a favorable decision. For this reason, he lacks standing to bring his claims.

  Even if he had standing, his claims are moot as they concern the implementation of

  voting procedures for elections that have now passed. For these reasons, the FAC

  is DISMISSED.

  I.    Standing

        “For a legal dispute to qualify as a genuine case or controversy, at least one

  plaintiff must have standing to sue.” Dep’t of Commerce, 139 S. Ct. at 2565. To

  demonstrate standing, a plaintiff must show (1) he or she has suffered an injury in

  fact; (2) a causal connection between the injury and the conduct complained of;

  and (3) that the injury is likely to be redressed by a favorable decision. Lujan v.

  Defs. of Wildlife, 504 U.S. 555, 560–61 (1992); see also Doran v. 7-Eleven, Inc.,

  524 F.3d 1034, 1039 (9th Cir. 2008) (citations omitted). The “injury” complained

  of must be (a) concrete (i.e., real, not abstract) and particularized (specific to

  Plaintiff); and (b) actual or imminent. See, e.g., Lujan, 504 U.S. at 560–61;


                                              4
Case 1:20-cv-00298-DKW-KJM Document 29 Filed 12/08/20 Page 5 of 8                        PageID #: 394




  Doran, 524 F.3d at 1039. A “conjectural or hypothetical” injury is insufficient to

  satisfy the standing requirements. Lujan, 504 U.S. at 560 (citing Los Angeles v.

  Lyons, 461 U.S. 95, 102 (1983)) (internal quotation marks omitted).

         Griffin’s FAC fails to satisfy any of these standing requirements, mainly

  because he has not pled a concrete, particularized injury.2 Griffin claims the

  following possible injuries: (1) the disabled (particularly the visually and

  physically impaired) may have a hard time completing a mail-in ballot; (2) there

  may be too few in-person voting sites for the 2020 general election; and (3) third-

  party candidates (such as himself) may be at a disadvantage if Hawai‘i’s mail-in

  voting scheme is implemented because there may be “ballot harvesting” (i.e., a

  political party operative collecting ballots). Dkt. No. 23 at 4. But Griffin does

  not claim to be disabled. See id. And despite his contention to the contrary, see

  id., Griffin’s name did not appear on a ballot—in a primary or the general

  election—for Hawai‘i’s first Congressional seat.3

         As the State explains, Griffin’s FAC “contains no allegations that the ‘mail-

  in’ voting laws will affect Plaintiff in a personal and individual way.” Dkt. No.



  2
    Griffin has failed to do so despite this Court instructing him, when it dismissed his original
  complaint, that he was required to plead “what specific injury he suffered because of the
  defendant’s or defendants’ conduct.” Dkt. No. 22 at 8.
  3
    See Hawai‘i Primary Election Results: First Congressional District, New York Times (last
  updated Aug. 9, 2020), https://www.nytimes.com/interactive/2020/08/08/us/elections/results-
  hawaii-house-district-1-primary-election.html (last visited Dec. 7, 2020); Hawai‘i Election
  Results, New York Times (last updated Dec. 7, 2020), https://www.nytimes.com/interactive
  /2020/11/03/us/elections/results-hawaii.html (last visited Dec. 7, 2020).
                                                   5
Case 1:20-cv-00298-DKW-KJM Document 29 Filed 12/08/20 Page 6 of 8                     PageID #: 395




  25-1 at 7–8 (emphasis added). Even more, it is unclear whether the mail-in and

  in-person voting schemes will result in any of the claimed injuries. That is,

  Griffin alleges no facts supporting a finding that the alleged injuries are imminent.4

  Even if this were otherwise, he certainly pleads no facts showing Hawai‘i’s voting

  scheme will imminently deprive him of his right to vote. See Lujan, 504 U.S. at

  560–61 (standing requires a “particularized” injury).

         Griffin’s alleged injuries, generalized and wholly conjectural, are

  insufficient to satisfy the standing requirements. For this reason alone, the Court

  lacks jurisdiction over the case, and the FAC must be DISMISSED. See Fed. R.

  Civ. P. 12(h)(3).

  II.    Mootness

         Even if Griffin alleged a cognizable injury that was fairly traceable to the

  State’s conduct, the FAC must also be dismissed because the claims in it are moot.

  “Mootness is a jurisdictional issue, and ‘federal courts have no jurisdiction to hear

  a case that is moot, that is, where no actual or live controversy exists.’” Foster v.

  Carson, 347 F.3d 742, 745 (9th Cir. 2003) (quoting Cook Inlet Treaty Tribes v.


  4
   For example, he alleges mail-in voting will prevent visually impaired individuals from voting
  because mailed ballots are not in braille. Dkt. No. 23 at 4. But, as he admits, the State planned
  to (and did) have in-person voting centers on election day. Id. at 4–5. And the Court takes
  judicial notice that the State provided alternative ways of voting for the disabled. See Voters
  Requiring Assistance, State of Hawai‘i Office of Elections, https://elections.hawaii.gov/voters-
  requiring-assistance/ (last visited Dec. 7, 2020). Griffin fails to articulate any facts
  demonstrating these accommodations were not available for the 2020 elections or how Hawai‘i’s
  mail-in voting scheme would make it any more likely a person suffering from a disability—
  which he does not claim to be—would be deprived of their right to vote.
                                                  6
Case 1:20-cv-00298-DKW-KJM Document 29 Filed 12/08/20 Page 7 of 8                     PageID #: 396




  Shalala, 166 F.3d 986, 989 (9th Cir. 1999)). “Where the activities sought to be

  enjoined already have occurred, and the [Court] cannot undo what has already been

  done, the action is moot, and must be dismissed.” Bernhardt v. Cty. of Los

  Angeles, 279 F.3d 862, 871 (9th Cir.2002) (citation omitted).

         Clearly, here, the activities Griffin wants enjoined have already occurred.

  The State has executed its mail-in and in-person voting scheme for the 2020

  primary and general elections. This Court can no longer affect the procedures for

  those elections, even if it were authorized and inclined to do so. As a result, even

  if Griffin prevailed on his claims, this Court cannot grant the relief he seeks. This

  is precisely the type of case the mootness doctrine seeks to prevent from

  continuing in a federal court. See, e.g., Foster, 347 F.3d at 745.5




  5
   The Court finds that no exception to the mootness doctrine applies in this case. In particular,
  this case does not concern conduct “capable of repetition, yet evading review.” See Foster, 347
  F.3d at 746–49 (explaining when this exception does and does not apply). This is so for two
  reasons. First, voting procedures are not typically adopted and implemented in such a truncated
  time period such that they evade review. Second, Hawai‘i, like states throughout the country,
  implemented new voting procedures this year in light of a once-in-a-lifetime pandemic. Such
  circumstances are (hopefully) unlikely to recur, rendering it far from clear whether the same or
  similar election procedures will be utilized in the next election cycle.
                                                 7
Case 1:20-cv-00298-DKW-KJM Document 29 Filed 12/08/20 Page 8 of 8         PageID #: 397




                                   CONCLUSION

        The State’s motion to dismiss, Dkt. No. 25, is GRANTED. Accordingly, all

  claims in Plaintiff’s FAC, Dkt. No. 23, are DISMISSED. Because the Court finds

  amendment would be futile, see Leadsinger, Inc., 512 F.3d at 532, dismissal is

  WITH PREJUDICE.



        IT IS SO ORDERED.

        Dated: December 8, 2020 at Honolulu, Hawai‘i.




   Calvin Christopher Griffin v. State of Hawai’i; Civil No. 20-00298-DKW-KJM;
   ORDER GRANTING DEFENDANT’S MOTION TO DISMISS


                                          8
